Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
This Office Action is in response to Amendments filed on 08/15/2022, wherein Claim 11 has been amended. Claims 11-20 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments filed on 08/15/2022 with respect to claims 11 - 20, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170023428 to Chen et al. (hereinafter Chen) in view of US3831588 to Rindner (hereinafter Rindner), in further view of US20080236289 to Mellert (hereinafter Mellert), and in further view of US20060000265 to Parker et al. (hereinafter Parker).

Regarding Claim 11: Chen discloses:
“A method for providing calibrated pressure measuring transmitters” (Abstract – “An impedance sensor and an electronic apparatus using the same are provided”),
“wherein a pressure measuring transmitter has a sensor module” (para 0003 – “The invention relates to a sensor and an application thereof, and more particularly, to an impedance sensor and an electronic apparatus using the same”), 
“a process connection” (Fig.5A-5C; para 0052 – “In the present embodiment, the impedance-bridge circuit and the compensation circuit are both disposed on a detection carrier DCH (i.e. process connection, added by examiner)”) and 
“an electronics module coupled with the sensor module” (Fig. 1; para 0017 – “An electronic apparatus of the invention includes an impedance sensor, a processing unit (i.e. electronics module, added by examiner) and at least one function module”);
“wherein the sensor module has a measuring circuit, a pressure sensor having a deformation body and a measuring transducer for providing a first analog, primary signal, and a second analog, primary signal, wherein the measuring transducer is functionally connected with the deformation body” (para 0017 – “The impedance sensor includes an impedance-bridge circuit, a compensation circuit, and a signal processing circuit. The impedance-bridge circuit has an input side and an output side, and configured to generate a first impedance variation in response to a physical pressure… The signal processing circuit is coupled to the impedance-bridge circuit and the compensation circuit, and configured to respectively detect the first and the second impedance variations and accordingly generate a first sensing signal indicating the first impedance variation and a second sensing signal indicating the second impedance variation. The signal processing circuit performs a signal process according to the first and the second sensing signals”),
“wherein the deformation body is contactable by a pressure, wherein the first primary signal has a first dependence on a pressure dependent deformation of the deformation body and a temperature of the pressure sensor” (para 0017 – “The signal processing circuit performs a signal process according to the first and the second sensing signals, so as to compensate a temperature shift part of the first impedance variation by the second impedance variation and accordingly generate a pressure detection signal.”),
“wherein the second primary signal has a second dependence on the pressure dependent deformation of the deformation body and the temperature of the pressure sensor, which differs from the first dependence, wherein the measuring circuit is adapted, as a function of the first primary signal and the second primary signal” (para 0017 – “The processing unit is coupled to the impedance sensor to receive the pressure detection signal, and configured to serve as an operation core of the electronic apparatus, wherein the processing unit generates a control signal according to the pressure detection signal. The function module is coupled to the processing unit, and configured to execute a corresponding function according to the control signal”), 
“to ascertain a sensor measured value and to provide such to a sensor module interface” “to ascertain a sensor measured value to provide such to a sensor module interface” (para 0028 – “The impedance sensor 100 may be used to detect a physical pressure… and accordingly generate a pressure detection signal Spd… the function modules 900_1 to 900_n may be, for example, a display panel module (i.e. interface, added by examiner) for providing display functions”; para 0029 – “the processing unit 800 may generate the corresponding control signals Sc1 to Scn according to the pressure detection signal Spd to control the display panel module for displaying current water pressure readings”).
Chen is silent on:
“wherein the sensor module has a sensor module housing; wherein each pressure applied to the deformation body is selected from a plurality of different pressures for each of a plurality of different signals; wherein the pressure sensor and the measuring circuit are arranged in the housing; wherein the electronics module has an electronics housing and a signaling circuit, which is arranged in the electronics housing, an electronics module interface for receiving the sensor measured value from the sensor module interface and a signaling interface for outputting a measured value signal as a function of the received sensor measured value; wherein the method comprises: calibrating the sensor module independently from the electronics module, wherein the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module; and storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values; separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface; and creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration”.  
However, Mellert discloses:
“wherein the sensor module has a sensor module housing, the pressure sensor and the measuring circuit are arranged in the housing, wherein the electronics module has an electronics housing and a signaling circuit, which is arranged in the electronics housing” (para 0002 – “A common measuring device for pressure measurements … comprises a housing having an integrated electronic unit, and on the end face, a measurement cell system having a measurement cell”; para 0003 – “the measurement cell system is then provided, in particular incorporated, in a housing of a measuring device for subsequent use”; para 0004 – “measurement cell systems thus prepared are then inserted into the housing of a measuring device and connected to the electronic unit or control device for the measuring device.”);
“an electronics module interface for receiving the sensor measured value from the sensor module interface” (para 0029 – “For transmission of the measurement data m or data f obtained therefrom, as well as optional temperature values Ut or other parameters such as a reference value r, the measurement cell system 1 has an interface 8 (i.e. electronics module interface, added by examiner) which may be connected to a suitable interface 9 of the testing and programming device 2 for communicating appropriate data and parameters”) and
“a signaling interface for outputting a measured value signal as a function of the received sensor measured value” (para 0002 – “Measured values from the measurement cell are sent to the electronic unit and processed by same in order to output processed data via an external interface”; para 0014 – “The measurement cell system is provided in a customary manner with an interface for transmitting data between the memory unit and an external device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen, as taught by Mellert, in order to improve the safety of the whole system by providing the housing, and to secure communications between the system and outside parts by providing the interface.
The Chen/Mellert combination is silent on:
“wherein each pressure applied to the deformation body is selected from a plurality of different pressures for each of a plurality of different signals;  calibrating the sensor module independently from the electronics module, wherein the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module; and storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values; separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface; and creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration”.
	However, Rindner discloses: 
“wherein each pressure applied to the deformation body is selected from a plurality of different pressures for each of a plurality of different signals” (Abstract – “Means are provided for varying the pressure in the chamber by known amounts thus enabling calibration of the pressure sensing system while the sensor is at the site”; Col. 4, ll. 8-14 – “one or more pressure changes as indicated by said indicator (i.e. plurality of different pressures, added by examiner), either positive or negative or both in the alternative, are induced in tube 10 and on the inner side of membrane 16 (i.e. deformation body, added by examiner) by appropriate expansion or contraction of bellows 30 by adjustment of knob 37. The sensor output (i.e. signals, added by examiner) to equipment 28 is then noted”);
“wherein the method comprises: calibrating the sensor module independently from the electronics module, wherein the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module” (Abstract – “Means are provided for varying the pressure in the chamber by known amounts thus enabling calibration of the pressure sensing system while the sensor is at the site”; Col. 3, ll. 43 – 53 – “responsive equipment indicated by box 28. Equipment 28 includes suitable devices, which may be conventional, for applying any required electrical power to the sensor …to yield a variable electrical output according to variable pressure applied thereto… Equipment 28 may also include means for translating electric output from the circuit including sensor 14 into pressure indications (interpreted as an independent calibration of a pressure sensor, added by examiner)”; 
Col. 1, ll. 65 – 68 – “An object of this invention is to provide a pressure sensing device which is subject to in situ calibration by its response to pressure changes of known magnitude induced upon it (i.e. the pressure sensor is calibrated independently, added by examiner)”);
“storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values” (Col. 2, ll. 35 – 39 - “The sensor signal interpreting equipment (interpreted as storing sensor data, added by examiner) can then be re-calibrated if the electrical response from the sensor is greater or less than it should have been according to the previous calibration.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Chen/Mellert combination, as taught by Rindner, in order to improve the accuracy of pressure measurements by applying the separate calibration scheme for the sensor module and hence utilizing the double check protocol.
	Chen/Mellert/Rindner combination is silent on:
“separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface; and creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration”.
	However, Parker discloses:
“separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface” (para 0038 - “The printed circuit board 120 assembly can then be connected to pressure and electrical connections at several temperatures in order to calibrate the ASIC (interpreted as calibrated separately, added by examiner). At each temperature the uncalibrated output of the sensor system 100 can be verified at two different pressures within the standard output pressure range of the sensor system 100. The ASIC can then be calibrated using EEPROM trim techniques so that it has the expected output offset and span/slope characteristics at the temperature”; para 0049 – “The second embodiment relates to an absolute and differential pressure sensor with isolation between the sensor's electronics and the sensed media. The sensor's electronic circuitry can incorporate a specific integrated circuit (ASIC) that processes and outputs the signal for both absolute and differential measurements.”; para 0052 – “The Board Assembly can be calibrated by applying various pressures at various temperatures and measuring the sense die response via the ASIC 502. Coefficients for a correction function can be calculated and programmed into EEPROM locations in the ASIC 502. During calibration, software can be utilized to control desired output transfer functions, diagnostic limits, output modes, time response, and resolution,”; para 0058 – “The sensor circuit incorporates an ASIC, as indicated above, which can process pressure and temperature signals from one or more absolute sense dies, but preferably, at least two absolute sensor or sense dies. The signals can be converted into the digital realm where calibration functions are implemented to achieve the desired absolute and differential pressure values. ”;
“creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration” (para 0052 – “The Board Assembly can be calibrated by applying various pressures at various temperatures and measuring the sense die response via the ASIC 502. Coefficients for a correction function can be calculated and programmed into EEPROM locations in the ASIC 502. During calibration, software can be utilized to control desired output transfer functions, diagnostic limits, output modes, time response, and resolution,”; para 0058 – “The sensor circuit incorporates an ASIC, as indicated above, which can process pressure and temperature signals from one or more absolute sense dies, but preferably, at least two absolute sensor or sense dies. The signals can be converted into the digital realm where calibration functions are implemented to achieve the desired absolute and differential pressure values.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Chen/Mellert/Rindner combination, as taught by Parker, in order to utilize the double check protocol for the electronics module and hence improve the accuracy of pressure measurements by applying the separate calibration scheme for the electronics module.

Regarding Claim 12: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 11 (see the rejection for Claim 11). 
Chen further discloses:
“wherein the sensor measured value is output as a digital signal on the sensor module interface” (para 0028 – “The impedance sensor 100 may be used to detect a physical pressure… and accordingly generate a pressure detection signal Spd… the function modules 900_1 to 900_n may be, for example, a display panel module (i.e. interface, added by examiner) for providing display functions”; para 0029 – “the processing unit 800 may generate the corresponding control signals Sc1 to Scn according to the pressure detection signal Spd to control the display panel module for displaying current water pressure readings”).

Regarding Claim 13: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
“wherein the measured value signal is an electrical current signal” (para 0029 – “the processing unit 800 of the present embodiment can receive the pressure detection signal Spd indicating the physical pressure of the substance applied on the electronic apparatus 10 from the impedance sensor 100”).

Regarding Claim 14: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
“further including: connecting the electronics module with the sensor module” (Figs. 1 and 2; para 0031 – “FIG. 2 is a functional block diagram illustrating an impedance sensor. Referring to FIG. 2, the impedance sensor 200 of the present embodiment includes an impedance-bridge circuit 210 and a compensation impedor Zc”).

Regarding Claim 15: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
“further comprising: compensating the sensor module” (para 0009 – “The signal processing circuit performs a signal process according to the first and the second sensing signals, so as to compensate a temperature shift part of the first sensing signal by the second sensing signal and accordingly generate a pressure detection signal”).
Regarding the limitation “wherein the compensation occurs before the calibrating of the sensor module”: it would have been obvious to one of ordinary skill in the art to perform the compensation procedure of the device before calibration to eliminate the potential extra impact on the data received, in order to calibrate the device using the clean data, pertaining to the process involved (in this case, it is about eliminating the potential temperature impact on the pressure data). 

Regarding Claim 16: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 15 (see the rejection for Claim 15).
Chen further discloses:
“further comprising: mounting a process connection” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side (i.e. mounted on a process connection, added by examiner)”. 
Regarding the limitation “readjusting the sensor module; wherein the mounting of the process connection and the readjusting occurs between the compensating and the calibrating of the sensor module”: it would have been obvious to one of ordinary skill in the art to adjust and/or to readjust the device after mounting on the support structure, and it would have been obvious to one of ordinary skill in the art to perform the mounting and readjusting after the compensation procedure, which will allow to eliminate extra influence on the pressure data, such as the temperature shift, and before the calibration, in order to calibrate the device using the clean data, pertaining to the process involved (in this case, it is about eliminating the potential temperature impact on the pressure data). 

Regarding Claim 20: The Chen/Mellert/Rindner/Parker combination discloses the method of Claim 11 (see the rejection for Claim 11).
Rindner further discloses:
“wherein the pressure sensor module is compensated or calibrated in at least two defined measuring ranges” (Col. 4, ll. 7-11 - “With valve 42 closed to atmosphere and open to pressure indicator 46, one or more pressure changes as indicated by said indicator (interpreted as two pressure ranges, added by examiner), either positive or negative or both in the alternative, are induced in tube 10 and on the inner side of membrane 16”; Col. 4, ll.31 – 36 – “Valves 64, 66 in tubes 60 and 62, respectively, can be manipulated to cause pump 58 to provide predetermined pressure, positive or negative, in chamber 54, tubes 52 and 10 and on the underside of membrane 16”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Rindner/Parker combination, as taught by Rindner, in order to improve the pressure sensor system performance using the calibration process and covering the calibration process for different pressure intervals or ranges to make the calibration more accurate.
	Regarding the limitation “wherein a first measuring range differs from a second measuring range as regards the measuring range, or wherein the average pressure difference between the pressure values used for calibrating the sensor module in the first measuring range differs from the average pressure difference between the pressure values used for calibrating the sensor module in the second measuring range”: it would have been obvious to one of ordinary skill in the art to use the first measuring range differing from the second measuring range, in order to perform the calibration, since it would make no sense to calibrate the same range several times.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Mellert/Rindner/Parker combination, in view of US20180058893 to Drahm et al. (hereinafter Drahm), and in further view of US20130306161 to Zhao et al. (hereinafter Zhao).

Regarding Claim 17: Chen/Mellert/Rindner/Parker combination discloses the method of claim as claimed in Claim 16 (see the rejection for Claim 16).
Chen further discloses:
“wherein the compensating of the sensor module includes: introducing the sensor module into a compensation device” (para 0009 – “The impedance sensor of the invention includes an impedance-bridge circuit, a compensation circuit, and a signal processing circuit… The compensation circuit is coupled to the input side of the impedance-bridge circuit in parallel, and configured to generate a second impedance variation in response to an environment temperature”);
“supplying at least one sensor module with a plurality of pressure values at a plurality of temperatures; registering associated first and second primary signals” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side, and configured to detect the first impedance variation and accordingly generate the first sensing signal. The second detecting unit is coupled to the compensation circuit, and configured to detect the second impedance variation and accordingly generate the second sensing signal. The compensation calculating unit is coupled to the first detecting unit and the second detecting unit, and configured to generate the pressure detection signal according to the first and the second sensing signals”). 
Chen/Mellert/Rindner/Parker combination is silent on:
“ascertaining a transducer transfer function based on the registered signals for calculating sensor measured values so that each of the sensor measured values correspond within a predetermined tolerance value to a predetermined linear sensor transfer function of the pressure p, with which the pressure sensor was supplied; implementing the ascertained transducer transfer function in the measuring circuit; and removing the sensor module from the compensation device”.  
However, Drahm discloses:
“ascertaining a transducer transfer function based on the registered signals for calculating sensor measured values so that each of the sensor measured values correspond within a predetermined tolerance value to a predetermined linear sensor transfer function of the pressure p, with which the pressure sensor was supplied; implementing the ascertained transducer transfer function in the measuring circuit” (para 0011 – “For the purpose of as early as possible detecting of a deviation of the measuring system exceeding a predetermined measure of tolerance from the reference state earlier ascertained therefor, consequently a diagnosis of errors of the measuring system stemming from the measuring transducer… system parameters describing measuring transducer transfer functions, consequently system parameters characterizing the measuring system, etc.,… with measuring transducer transfer functions suitably ascertained therefor earlier in the reference state of the measuring system, or with reference system parameters representing such reference transfer functions”; para 0105 – “As a result of such a change of the measuring transducer transfer function, there changes ultimately also a measuring system transfer function, according to which the measuring system maps the parameters of the medium to be registered into the corresponding measured value … Causes of such changes can be, for example, thermal or mechanical overloadings, such as, for instance, thermal shocks, excess temperatures and/or —pressures acting on the measuring transducer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Rindner/Parker combination, as taught by Drahm, in order to improve the pressure sensor system performance using the sensor transfer function in compensation process, so the compensation for the factors influencing the sensor performance, would be ascertained and implemented with the higher level of accuracy.
Regarding the limitation “removing the sensor module from the compensation device” - it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the sensor module from the compensation device for further processing and/or calibration.

Chen/Mellert/Rindner/Parker combination does not explicitly disclose the linear sensor transfer function. 
However, Zhao discloses:
“the linear sensor transfer function” (Fig. 5A; para 0028 – “For example, FIG. 5A shows how the linear transfer function will translate a given actual pressure sensor voltage reading to a particular voltage that is sent to the control module in the same way even when the rate of inflation is faster or slower. FIG. 5B shows that this is also the case when the rate of deflation is changed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Rindner/Parker combination, as taught by Zhao, in order to improve the pressure sensor system performance using the linear sensor transfer function in compensation process, so the compensation for the factors influencing the sensor performance, would be ascertained and implemented with the higher level of accuracy characteristic of the linear transfer function.

Regarding Claim 18: The Chen/Mellert/Rindner/Parker/Drahm/Zhao combination discloses the method of Claim 17.
Chen further discloses:
“wherein readjusting the sensor module includes: mounting the sensor module by means of the process connection on a sensor module calibration station” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side (i.e. mounted on a process connection, added by examiner)”;
“supplying the sensor module with at least two pressure values and registering associated sensor measured values” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side, and configured to detect the first impedance variation and accordingly generate the first sensing signal. The second detecting unit is coupled to the compensation circuit, and configured to detect the second impedance variation and accordingly generate the second sensing signal. The compensation calculating unit is coupled to the first detecting unit and the second detecting unit, and configured to generate the pressure detection signal according to the first and the second sensing signals”);
Drahm further discloses:
“ascertaining and implementing a readjusted transducer transfer function in the measuring circuit so that the sensor measured values for the at least two pressure measurement values correspond within a tolerance value to the predetermined sensor transfer function” (para 0011 – “For the purpose of as early as possible detecting of a deviation of the measuring system exceeding a predetermined measure of tolerance from the reference state earlier ascertained therefor, consequently a diagnosis of errors of the measuring system stemming from the measuring transducer… system parameters describing measuring transducer transfer functions, consequently system parameters characterizing the measuring system, etc.,… with measuring transducer transfer functions suitably ascertained therefor earlier in the reference state of the measuring system, or with reference system parameters representing such reference transfer functions”; para 0105 – “As a result of such a change of the measuring transducer transfer function, there changes ultimately also a measuring system transfer function, according to which the measuring system maps the parameters of the medium to be registered into the corresponding measured value … Causes of such changes can be, for example, thermal or mechanical overloadings, such as, for instance, thermal shocks, excess temperatures and/or —pressures acting on the measuring transducer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Rindner/Parker/Drahm/Zhao combination, as taught by Drahm, in order to improve the pressure sensor system performance using the calibration process and covering the calibration process for different pressure intervals or ranges to make the calibration more accurate.


Regarding Claim 19: The Chen/Mellert/Rindner/Parker/Drahm/Zhao combination discloses the method of Claim 18.
Chen further discloses:
“renewed supplying of the sensor module with at least two pressure values; registering associated sensor measured values; and storing the calibration data with value pairs in a data memory” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side, and configured to detect the first impedance variation and accordingly generate the first sensing signal. The second detecting unit is coupled to the compensation circuit, and configured to detect the second impedance variation and accordingly generate the second sensing signal. The compensation calculating unit is coupled to the first detecting unit and the second detecting unit, and configured to generate the pressure detection signal according to the first and the second sensing signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Rindner/Parker/Drahm/Zhao combination, as taught by Chen, in order to improve the pressure sensor system performance using the calibration process and covering the calibration process for different pressure intervals or ranges to make the calibration more accurate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120006119A1 to Broden et al. (hereinafter Broden) discloses a process variable transmitter for measuring a pressure of a process fluid.
US20130333440 to Hedtke (hereinafter Hedtke) discloses a differential pressure transmitter with pressure sensor and its calibration.
US20110247424 to Mayr et al. (hereinafter Mayr) discloses the method for manufacturing measuring transducers subjected to at least one calibration and test procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865            

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863